UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-1970


UNDER SEAL,

                 Plaintiffs - Appellants,

          v.

UNDER SEAL,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cv-00028-JPB)


Submitted:    February 19, 2010             Decided:   March 11, 2010


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellants Pro Se. Jason Patrick Foster, STEPTOE &
JOHNSON, LLP, Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Plaintiffs appeal the district court’s order denying

their    various   motions   for   lack    of    jurisdiction.       We   have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                   Under

Seal v. Under Seal, No. 3:09-cv-00028-JPB (N.D. W. Va. July 29,

2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented    in   the    materials

before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2